 Case 1:19-ap-01008        Doc 11-2 Filed 05/07/19 Entered 05/07/19 15:27:38              Desc
                               Proposed Order Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF RHODE ISLAND

____________________________________
                                    :
In Re: Kristin M. Allard            :                              Chapter 7
               Debtor               :                              No. 18-10820
                                    :
                                    :
                                    :
Charles A. Pisaturo, Jr.,           :
Chapter 7 Trustee                   :
                                    :
               Plaintiff            :
                                    :
               v.                   :                              A.P. No. 19-01008
                                    :
Theresa Primo and                   :
Janis A. Goneconte,                 :
                                    :
               Defendants           :
___________________________________ :
                                    ENTRY OF DEFAULT

         It appears from the record that the following defendant failed to plead or otherwise
  defend in this case as required by law.



                Name: Theresa Primo




        Therefore, default is entered against the defendant as authorized by Federal Rule of
  Bankruptcy Procedure 7055.
Case 1:19-ap-01008   Doc 11-2 Filed 05/07/19 Entered 05/07/19 15:27:38     Desc
                         Proposed Order Page 2 of 2




                                                 Clerk of the Bankruptcy Court




                                         By:
      Date                                             Deputy Clerk
